Relator asks that we mandate the Judge of the Steuben Circuit Court to act upon a petition for a writ of habeas corpus filed by relator in that court.
A copy of the petition for a writ of habeas corpus is attached to the petition in this court and it appears that Ralph Howard, as Warden of the Indiana State Prison, is the sole defendant. It further appears that relator is confined in the Indiana State Prison at Michigan City, LaPorte County, Indiana, serving a sentence of two to five years pursuant to judgment of the Steuben Circuit Court.
He alleges that the Judge of the Steuben Circuit Court has failed to hear or set for hearing his petition for a writ of habeas corpus and will continue to refuse to do so 1, 2.  unless mandated by this court. Relator being restrained of his liberty in LaPorte County, Indiana, and not in Steuben County, jurisdiction to entertain a petition for a writ of habeas corpus is in the Circuit or Superior Court of LaPorte County, Indiana. § 3-1905, Burns' 1946 Replacement. While that statute reads that writs of habeas corpus may be granted by the Circuit or Superior Courts of the county in which the person applying therefor may be restrained of his or her liberty it has been held in effect that such actions must be brought in the courts named, and that such courts have exclusive jurisdiction in such proceedings. Newsom v. Miles (1942), 220 Ind. 427, 428,44 N.E.2d 297; State ex rel. Bevington v. Myers, Judge
(1942), 220 Ind. 149, 150, 41 N.E.2d 358; Murphy v. Daly
(1934), 206 Ind. 179, 188 N.E. 769; State ex rel. Howard v.Hamilton Circuit Court (1946), 224 Ind. 220, 222,66 N.E.2d 62. *Page 439 
It follows that the Steuben Circuit Court is without jurisdiction in the habeas corpus proceeding instituted there by the relator and that being true we should not mandate it to take action therein.
Petition for mandate denied.
NOTE. — Reported in 81 N.E.2d 670.